[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                       FILED
                                                               U.S. COURT OF APPEALS
                                No. 10-13145                     ELEVENTH CIRCUIT
                            Non-Argument Calendar                    MARCH 7, 2011
                          ________________________                    JOHN LEY
                                                                       CLERK
                   D.C. Docket No. 2:09-cv-00337-CEH-TBM

BRIAN BEVAN,

                                                   lllllllllllllllllllllPlaintiff-Appellant,

                                      versus

JOHN E. STEELE,
Individually and as U.S. District Judge,
SHERI POLSTER CHAPPELL,
Individually and as U.S. District Magistrate Judge,

                                               lllllllllllllllllllllDefendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 7, 2011)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
       Brian Bevan appeals pro se the district court’s dismissal of his civil rights

action against U.S. District Court Judge John E. Steele and U.S. Magistrate Judge

Sheri Polster Chappell (collectively “judges”), in their individual capacities,

brought pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).1 Bevan’s complaint generally alleged, inter alia,

judicial corruption, concealment of a felony, nonfeasance, malfeasance, denial of

due process and abuse of power relating to the events of two separate civil

proceedings in the Middle District of Florida. Bevan contends the district court

erred in adopting the magistrate’s report and recommendation to dismiss his

complaint because the actions of the judges were non-judicial and thus, not subject

to immunity. After review, we affirm the district court.2

       Generally, judges are absolutely immune from damages for acts taken

during the performance of their judicial duties. See Mireles v. Waco, 502 U.S. 9,

9-10 (1991) (per curiam). Judicial immunity is defeated in only two sets of

circumstances: (1) where the judge's actions are non-judicial or (2) where the

judge's actions are taken in complete absence of all jurisdiction. Id. at 11-12.

       1
        Although Bevan purported to bring suit under 42 U.S.C. § 1983, the district court
appropriately construed his complaint under Bivens because the claims involve federal officials.
       2
         We review de novo the district court's grant of a motion to dismiss under Fed. R. Civ. P.
12(b)(6) for failure to state a claim, applying the same standard as the district court. Randall v.
Scott, 610 F.3d 701, 705 (11th Cir. 2010).

                                                 2
“Whether a judge’s actions were made while acting in his judicial capacity

depends on whether: (1) the act complained of constituted a normal judicial

function; (2) the events occurred in the judge's chambers or in open court; (3) the

controversy involved a case pending before the judge; and (4) the confrontation

arose immediately out of a visit to the judge in his judicial capacity.” Sibley v.

Lando, 437 F.3d 1067, 1070 (11th Cir. 2005).

       Bevan’s allegations against the judges do not support the assertion that the

purported wrongful conduct of the judges was non-judicial. Instead, the

allegations indicate all of the judges’ actions were taken as part of the normal

conduct of the court, in relation to a case pending before the court, and arose

immediately out of requests or complaints made to the judges in their judicial

capacity. Accordingly, Bevan’s claims against the judges are barred by absolute

judicial immunity and we affirm the district court’s dismissal of his complaint.3

       AFFIRMED.




       3
         Bevan failed to make any legal arguments regarding the dismissal of his claims against
the judges in their official capacity, so he is deemed to have abandoned that issue. See United
States v. Jernigan, 341 F.3d 1273, 1284 n.8 (11th Cir. 2003). Regardless, the Supreme Court has
held that Bivens claims do not extend to federal officers in their official capacity and are barred
by sovereign immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 483-86 (1994).

                                                3